(1996). We therefore conclude that the district court did not err in denying
                          appellant's motion. Accordingly, we
                                            ORDER the judgment of the district court AFFIRMED. 2




                                                                                              J.
                                                                  Gibbons


                                                                                              J.



                                                                                              J.



                          cc:         Chief Judge, Eighth Judicial District Court
                                      Hon. Charles M. McGee, Senior Judge
                                      Glenn Darnell Dean
                                      Attorney General/Carson City
                                      Clark County District Attorney
                                      Eighth District Court Clerk




                                 We have reviewed all documents that appellant has submitted in
                                      2
                          proper person to the clerk of this court in this matter, and we conclude
                          that no relief based upon those submissions is warranted. To the extent
                          that appellant has attempted to present claims or facts in those
                          submissions which were not previously presented in the proceedings
                          below, we have declined to consider them in the first instance.


   SUPREME COURT
           OF
        NEVADA
                                                                    2
   (0) 1947A


                           s
-'- -f!=AMMIERANSIVEN 1101575.Yiii'